If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                              COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 3, 2022
               Plaintiff-Appellee,

V                                                                    No. 358400
                                                                     Kent Circuit Court
ANDY GONZALEZ,                                                       LC No. 17-005065-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and GADOLA and YATES, JJ.

SHAPIRO, P.J. (concurring).

        I concur in affirming defendant’s sentence. I write separately to respectfully suggest that
the Michigan Supreme Court revisit the question whether simultaneous offenses can be counted
separately for purposes of the habitual offender statutes given that doing so is inconsistent with
the plain meaning of “habitual” and the clearly apparent intent of the habitual offender statutes to
address repeat offenders. See People v Preuss, 436 Mich 714; 461 NW2d 703 (1990), and People
v Stoudemire, 429 Mich 262; 414 NW2d 693 (1987), overruled by People v Gardner, 482 Mich
41; 753 NW2d 78 (2008).


                                                             /s/ Douglas B. Shapiro




                                                -1-